Title: To James Madison from John Graham, 27 July 1810
From: Graham, John
To: Madison, James


Dear Sir
Dept of State 27th July 1810
I am requested by Mr Smith to forward to you the inclosed Papers which I have this Moment received from him. He also desires me to say that he accompanies Mrs Smith to Bath, and will be there on Sunday next.
The Memoire of Moreau de Lislet is not in this Dept. I wrote to Mr Rodney for it so far back as the 10th June—at the request of Mr Jefferson and as I have not heared from him in reply, I presume he has sent it to Mr Jefferson. I beg to refer to a Copy of my Letter, inclosed. I do so as I understand the Mail is closing. With the Most Sincere & Respectful attachment I am Sir your most obt Sert
John Graham
